United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2021
                                   ___________

Richard Leslie Schrier,                 *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Donna Paulson, sued as Judge Donna *
Paulson; Scott Rosenberg, sued as       * [UNPUBLISHED]
Judge Scott Rosenberg; Des Moines       *
Police Department; Polk County          *
Sheriff’s Department; Christine         *
Gonzalez, sued in her official capacity *
as Polk County Attorney,                *
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: November 3, 2005
                                Filed: November 16, 2005
                                 ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Richard Schrier appeals the district court’s1 dismissal of his 42 U.S.C. § 1983
action for damages. Having carefully reviewed the record and the parties’

      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
submissions on appeal, we conclude the judgment of the district court was correct.
Defendant judges were entitled to judicial immunity, see Mireles v. Waco, 502 U.S.
9, 11-13 (1991) (per curiam), as well as sovereign immunity, see Williams v.
Missouri, 973 F.2d 599, 599-600 (8th Cir. 1992) (per curiam); the county attorney
was entitled to absolute prosecutorial immunity, see Brodnicki v. City of Omaha, 75
F.3d 1261, 1266 (8th Cir.), cert. denied, 519 U.S. 867 (1996); and, even assuming
that the remaining defendants were suable entities, the allegations against them did
not state a constitutional violation attributable to governmental policy or custom, see
Tilson v. Forrest City Police Dep’t, 28 F.3d 802, 807 (8th Cir. 1994), cert. denied,
514 U.S. 1004 (1995). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-